Citation Nr: 1413064	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond July 31, 2005.

ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and is permanently and totally disabled. 

The appellant is the Veteran's adult son and seeks Dependents' Education Benefits under the provisions of 38 U.S.C.A. Chapter 35.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma that denied payment of DEA benefits after July 31, 2005. 


FINDINGS OF FACT

1.  The appellant was born in April 1977 and is a child of the Veteran.  

2.  In an October 1996 decision, the RO established that the appellant was permanently incapacitated for self-support prior to his 18th birthday.  

3.  In an August 1997 decision, the RO granted basic eligibility for DEA benefits, effective from July 31, 1997 when the appellant was age 20.  Because the Veteran was not competent at that time, notification was made to the Veteran's spouse/ appellant's mother as fiduciary.  

4.  In August 2011, the RO received the appellant's claim for DEA benefits in which he elected to receive DEA benefits effective August 2011 at age 34.  

5.  The appellant does not claim nor does the record show that he served on active duty in the Armed Forces or that he was engaged in an education program which he suspended because of illness.  
CONCLUSION OF LAW

The criteria for the payment of DEA benefits after July 31, 2005 are not met.  38 U.S.C.A. § 35.12 (a) (West 2002); 38 C.F.R. § 21.3040; 21.3041; 21.3043 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  

An eligible person's period of eligibility for DEA generally begins on the person's 18th birthday, or on the successful completion of the person's secondary schooling, whichever occurs first.  38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a); 21.3041(a). 

An exception to the general rule for a beginning date provides, in part, that if a Veteran's permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement.  38 U.S.C.A. §3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between. In no event may the period of eligibility go beyond the eligible person's 31st birthday. 38 C.F.R. § 21.3041(a)(2)(6).   

The appellant contends and has provided evidence that demonstrates that he was receiving treatment for mental illness from 1993 to 1996 and is consistent with the October 1996 RO decision that the appellant was permanently incapacitated for self-support.  Nevertheless, the applicable statues and regulations do not provide for an extension of the period of eligibility beyond 8 years from the start of eligibility, in this case July 2005.  The appellant does not contend and the record does not show that he served on active duty in the Armed Forces or that he suspended an education program in progress because of illness.  Even if the appellant did not receive notice of eligibility or was unable due to illness to apply for or engage in an educational program in July 1997, his entitlement is precluded because his claim and election of a start date was received in August 2011, after the age of 31.  

The appellant has not submitted a claim for special restorative training under Subchapter V of Chapter 35 of Title 38 of the U.S. Code.  Nevertheless, the period of eligibility for these benefits is also governed by the provisions of 38 C.F.R. § 21.3041.  See 38 U.S.C.A. §§ 3540-3542 (West 2002); 38 C.F.R. § 21.3300 (2013).


ORDER

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond July 31, 2005 is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


